                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BISHOP PERRY,
                                                Case No. 18-12914
             Plaintiff,                         District Judge George Caram Steeh
v.                                              Magistrate Judge R. Steven Whalen

SEAN HART, et al.,

          Defendants.
___________________________________/

                                      ORDER

      Before the Court is Defendants’ Motion to Depose Plaintiff [ECF No. 52].

Where, as here, the “deponent is confined in prison,” the party seeking to take the

deposition must first obtain leave of the court. Fed.R.Civ.P. 30(a)(2)(B).

Accordingly, Defendants’ motion is GRANTED.

      Counsel for Defendants may depose the Plaintiff at the Muskegon

Correctional Institution, or any other Michigan Department of Corrections facility

at which Plaintiff is housed, at a date and time to be arranged with the facility.

      IT IS SO ORDERED.


Dated: January 8, 2020                  s/R. Steven Whalen
                                        R. STEVEN WHALEN
                                        UNITED STATES MAGISTRATE JUDGE



                                          -1-
                           CERTIFICATE OF SERVICE

       I hereby certify on January 8, 2020 that I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to the
following non-registered ECF participants January 8, 2020.


                                                s/Carolyn M. Ciesla
                                                Case Manager for the
                                                Honorable R. Steven Whalen




                                          -2-
